      CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 1 of 8




STATE OF MINNESOTA                                                                             DISTRICT COURT

COUNTY OF RAMSEY                                                             SECOND JUDICIAL DISTRICT
                                                                CASE TYPE2     No.   11   -   PERSONAL INJURY
                                                                          Court File No.

---------------------------------------------------- --                   Assigned Judgez

Cedric M. Wilson,

                                     Plaintiff(s),


vs.                                                                               SU      MMONS
Wal   teen Co. an Illinois Corporation
authorized to do business in Minnesota,
d/b/a Walgreens and d/b/a Walgreens-
Store 116447,

                                     Defendant(s).




THIS    SUMMONS IS DIRECTED TO THE ABOVE-NAMED DEFENDANT(S).
          1.      YOU ARE BEING SUED.                     The   Plaintiff has started a lawsuit against you.   The
Plaintiffs Complaint against you is attached to this Summons. Do                   not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though                     it

may not yet be tiled with the Court and there may be no court file number on this Summons.

         2.       YOU MUST REPLY WITHIN 21 DAYS T0 PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response called an
Answer within 21 days of the date on which you received this Summons. You must send a copy
of your Answer to the person who signed this Summons located atz

                                          GALENA LAW FIRM, P.A.
                                           4886 Highway 61, Suite L1
                                          White Bear Lake, MN 55110
                                                (651) 429-6555

       3.          YOU MUST   RESPOND TO                    EACH
                                                        CLAIM. The answer is your written
response to the PlaintifPs Complaint. In your Answer, you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.




                                                                                                       EXHIBIT
                                                                                                               A
       CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 2 of 8




         YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
         4.
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS.        If you   do not Answer within 21 days, you   will lose this case.   You    will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiff
everything asked for in the Complaint. If you do not want to contest the claims stated in the
Complaint, you do not need to respond.      A
                                          default judgment can then be entered against you for
the relief requested in the Complaint.

        5.     LEGAL ASSISTANCE. You may wish to get legal help ii-om a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

         6.     ALTERNATIVE DISPUTE RESOLUTION.                     The   parties   may
                                                                                 agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Mirmesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.



                                                           GALENA LAW FIRM, P.A.


Datedz
              67- / 57              .2020             By                            Q4/Afwaw
                                                                                            308X)
                                                             O

                                                               ard J. Galena, (Reg.   if

                                                           Attorney for PlaintiH(s)
                                                           4886 Highway 61, Suite Ll
                                                           White Bear Lake,    MN55110
                                                           Phonez (651) 429-6555




                                                  2
     CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 3 of 8




STATE OF MINNESOTA                                                                      DISTRICT COURT

COUNTY OF RAMSEY                                                        SECOND JUDICIAL DISTRICT
                                                                      Case Typez No.     11   - Personal        Injury


Cedric   M. Wilson,                                                        Court File No.

                                      Plaintiff,                        Assigned Judges


vi


Walgreen Co., an Illinois Corporation                                                               COMPLAINT
authorized to do business in Minnesota,
d/b/a Walgreens and d/b/a Wa1greens-                                                            .




Store 1246447,

                                     Defendants.




         Plaintiff,   Cedric    M. Wilson,      for his   Complaint against the Defendant,          states     and alleges

as followsz

         l.   The Plaintiff, Cedric M. Wilson, is an individual and          at all   times relevant herein was a

resident of Ramsey County, State of Mimiesota.

         2.   That    at all times relevant herein,          Defendant, Walgreen Co., d/b/a Walgreens and

d/b/a Walgreens- Store 56447, an Illinois Corporation authorized to do business in the State of

Minnesota under Minnesota Statute Section 303 (hereinafter uwalgreensll),                           is   the   owner and

operator of the Walgreens business, store and pharmacy located at 2387                        Mounds View           Blvd.


(County Highway 10) , Mounds View, Minnesota 55112.

         3.   That    at all times relevant herein,              Walgreen Co., d/b/a Walgreens and                   d/b/a


Walgreens-Store 86447, and            its   employees are responsible for the maintenance and upkeep of the

store, premises,      and   its facilities   located therein.




                                                             1
    CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 4 of 8




          4.    That      at all times relevant herein,                  Walgreens maintains a Menls bathroom and

 bathroom       facilities for   use by   its     invitees, customers,          and public. Walgreens and                its   employees

 are responsible for the inspection, maintenance and upkeep of said bathroom and bathroom

 facilities.


          5.     That on or about January 28, 2019 Cedric M. Wilson entered the Walgreens store as

 an invitee and customer. At            that      time and place, the Menls bathroom, unknown to the                            Plaintiff,


 had water on the          floor,   and a    full,     plugged, and overflowed toilet with spilled water,                         human

 waste and      toilet spillage     on the   floor     and was     in    an unsafe and dangerous condition. There was

 no warning sign on the outside              or inside       of the bathroom warning that the floor was wet or that

 the toilet     was out of order, and           that   it   had overflowed water, human waste, and                       toilet spillage


 onto the floor or otherwise was             in   an unsafe condition.

           6.     At   that time     and place, without knowing the condition of the Menls bathroom,

 Plaintiff,     Cedric    M. Wilson       entered the bathroom.                  Suddenly and without waming Plaintiff

 slipped and       fell    on the wet and slippery Menis bathroom                              floor as a result of negligently


 maintained floor and bathroom conditions, including the negligently maintained                                     toilet     which was

 full,   plugged and had overflowed and spilled water, human waste and                                    toilet spillage        onto the

 floor   of the Menis bathroom.              Plaintiff,     Cedric      M. Wilson,       did not observe the water and toilet

 spillage   on the floor      prior to slipping and falling.

           7.    Plaintiff,   Cedric M. Wilson, slipped and                    fell   very hard and landed on his right side.

He lay there for several         minutes before he managed to get himself up.                        As he lay      there his clothes


became wet from water,              urine and      human       feces.         As a    result   of the   fall   from the unsafe and

dangerous conditions of the bathroom,                       Plaintiff,      Cedric    M. Wilson, was           injured   and sustained

severe and permanent bodily injuries, a broken right ankle, bodily pain and discomfort, pain and




                                                                        2
       CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 5 of 8




suffering,    permanent      injuries,   permanent surgical           scars,   permanent   disabilities,   mental anguish,

and emotional        distress, humiliation,   embarrassment, loss of enjoyment of life and other damages.

             8.    Prior to Plaintiff      entering      the   Menis           bathroom, employee(s)        -of      Defendant

Walgreens knew           that the toilet   was   full,   plugged and had overtlowed water and                 toilet spillage


onto the tloor, that the floor was wet, and the bathroom was unsafe, but negligently failed to either

cure the unsafe and dangerous condition, or warn of the unsafe and dangerous condition, or close

the   bathroom for further use.

             9.    Defendant, Walgreens,         knew    or should have         known   that invitees      such as Plaintiff

  would be        utilizing the public   Menis bathroom. The Defendant had a duty                 to maintain the           Menis

  bathroom        in a reasonably safe condition for the use            of all persons invited to enter       their store. ln


  the normal course of events, the Defendant should have reasonably anticipated that the existence

  of water on the bathroom floor and a plugged and overflowing                       toilet   posed an unreasonable           risk


  of harm         to persons invited to enter the store           and use the bathroom, including the                  Plaintiff.


  Defendant had a duty         to inspect   and maintain the premise and bathroom so that the premise and

  bathroom would be free from unsafe or dangerous conditions or hazards. Defendant had a duty

  to   warn of any unsafe or dangerous conditions or hazards.

             10. Defendant, Walgreens,           was previously aware of            the plugged toilet and wet iloor.

  Defendant either knew or should have known                   that a     plugged and overflowing          toilet    and water

  on    the floor is an unsafe and dangerous condition and posed an um-easonable risk of                                   harm   to


  persons using the bathroom and to the              Plaintiff.       Defendant, Walgreens,      knew   or by the exercise

  of reasonable care should have discovered and cured the plugged and overflowing                                 toilet   and the

  water on the iloor. The Defendant had actual knowledge of the dangerous condition or hazard

  that caused Plaintiffs injuries and failed to either cure such unsafe condition or                               warn of the




                                                                  3
   CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 6 of 8




condition, or close the bathroom for use.                  At a minimum, the unsafe or dangerous condition or

hazard existed for a significant period of time for Defendant, Walgrcens, to exercise reasonable

care and to have to discovered the unsafe conditions, fixed                   it,   or   warned of the unsafe   condition,


or closed the bathroom.

        11.   The     Plaintiffs injuries        were    directly   and proximately caused by the negligence and

carelessness of the Defendant, Walgreens, by causing the unsafe condition of the                                    Menis

bathroom to remain            in   an unsafe or dangerous conditiong by failing to properly maintain the

bathroom      in a safe condition,        by    failing to properly inspect the      bathroomg by allowing the unsafe

plugged and overflowing             toilet   and spillage without fixing      it    or warning of the unsafe condition,

or closing the bathroom, by allowing the unsafe bathroom to exist and not fixing the same,

warning of the unsafe condition, or closing the bathroom, by                         failing to   wam the Plaintiff of the
unsafe bathroom and the dangerous and unsafe condition, by failing                          to close the   unsafe bathroom

for further use, and               by    failing to take     proper protective measures or otherwise exercise

reasonable care to        make safe       the   Menls bathroom and       facilities.     The Defendant, Walgreens, was

otherwise negligent.           The Defendantis        decision not to inspect and fix the unsafe bathroom caused

Plaintiffs fall and created a foreseeable and umteasonable risk of harm.                          The Defendant knew or

in the existence       of common sense knew or should have known that a wet bathroom floor and a

plugged and overflowing                 toilet created   an unsafe and dangerous condition requiring that             it   be

 fixed or   made     safe, or closed       and that Walgreens warn of the unsafe and dangerous condition.

            l2.   That the actions and omissions of Defendant Walgreensi employees were performed

 in the course      of their employment and under the doctrine of Respondent Superior, the Defendant

 Walgreens        is liable   and responsible for the action and omission of its employees.




                                                                    4
   CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 7 of 8




         13.   As   a direct and proximate result of the negligence and carelessness of the Defendant

Walgreens, the       Plaintiff,   Cedric      M. Wilson, was         injured and sustained severe and permanent

bodily injuries, including, but not limited                to, injuries to his right      leg and ankle, including a

broken right ankle which required extensive surgery for the right displaced                         distal fibula fracture


wherein a titanium plate and 6 locking screws were surgically and internally placed                                   into the


Plaintiffs right ankle, as a result, he has in the past and will in the future suffer bodily pain and

discomfort, pain and suffering, permanent injuries, permanent surgical scars, permanent

disabilities,    mental anguish, and emotional                   distress,    humiliation, embarrassment, loss of

enjoyment of lifeg as a       result,   he has     in the past   and will in the future, incur hospital and medical

care and treatment expenses for the medical care and treatment of his injuries, as a result, he has

in the past     and will in the future, incur loss of earnings and other damages. As a                        result, Plaintiff,


Cedric   M. Wilson, has been damaged and injured in an amount greater than 350,000.00.

         WHEREFORE, Plaintiff Cedric M.                     Wilson prays for Judgment against the Defendant

Walgreen Co., d/b/a Walgreens and d/b/a Walgreens-Store                        116447, as followsz


         1.         In an   amount in excess of 350,000.00 plus               interest, costs   and disbursement herein.

         2.         For such other relief as the Court           may deem just and equitable.




Datedz _         9 - /J2                  _    g
                                                   ,2020              GALENALAW FIRM, P.A.

                                                                                                                              veg.
                                                                            hard J Galena,           if   3     8X
                                                                         Attorney for Plaintiff
                                                                         4886 Highway 61, Suite Ll
                                                                         White Bear Lake, MN 55110
                                                                             651-429-6555




                                                                 5
  CASE 0:20-cv-02070-WMW-DTS Doc. 1-1 Filed 09/29/20 Page 8 of 8




                                           ACKNOWLEDGEMENT

       The   Plaintiff,   through   its   undersigned attorney, hereby acknowledges that costs,

disbursements, and reasonable attorney and witness fees      may be awarded pursuant to Minn.   Stat.

5529.211, to the party against whom the allegations in this pleading are asserted.




                                                        jahad
                                                         .

                                                             ard   J.   Galena, ID 113308
                                                                                                    Q-




                                                    6
